Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-3 are pending in the instant invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 1 ends with the phrase “said device expels a mist comprising”, which is indefinite because the claim is incomplete with respect to what the expelled mist is comprising. It is also unclear from the claimed phrase “said device expels a mist comprising”, if the device when pumped expels from 5 to 100 micrograms of n-glycoyl neuraminic acid because the claim does not clearly state the amount or concertation of n-glycoyl neuraminic acid fluid present in the reservoir. For examination purposes, the phrase “said device expels a mist comprising”, is construed to refer to n-glycoyl neuraminic acid fluid in the reservoir. Claims 2-3 depend on claim 1 and hence rejected under this section.  A clarification and correction is requested.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 8628793 in view of US PGPUB 2005/0148541 to Sharma et al and US PGPUB 2002/0102294 to Bosch et al.
The claims of ‘793 patent are directed to a method of treating rhinovirus infection in a human or animal subject comprising providing a composition comprising n-glycoylneuraminic acid (NGNA) in a concentration of 1 nM to10 mM, administering the composition intranasally such that rhinovirus infection is treated. 
While the patented claims recite treating common cold, instant specification describes the claimed common colds are caused by rhinovirus infection (page 9, 3rd paragraph).  Thus, the claimed method of treating common cold is inherent to the patented claims.     
While ‘793 describes the composition in the form of gels, solutions, sprays, powders, creams, foams and lotions, the patented claims do not recite the instant claimed delivery device comprising a reservoir, pump and a nozzle; and further lacks the instant suspending agents. While ‘793 teaches 1nM to 10mM NGNA, instant claims recite 5-100 micrograms of NGNA.
 Sharma teaches treatment of viral infections such as HIV infection in a subject by administering a composition comprising N-glycolylneuraminic acid (NGNA) to the subject (abstract, [0022-0025). Sharma not only teaches HIV infection but also teaches influenza infection [0007].  Sharma teaches administering the composition by inhalation and reads on intranasal ([0025]), in the form of solutions ([0031]). Sharma teaches inhalation solutions in [0031]. For the instant claimed nasal delivery device comprising a reservoir, a pump and a nozzle, the said reservoir comprising NGNA that can be expelled through the nozzle to provide a mist comprising NGNA, Sharma teaches intranasal administration such as nasal drops, aerosols [0030-0031]. 
However, Sharma does not explicitly teach the claimed a reservoir, a pump and a nozzle. Sharma also lacks the claimed suspending agents.
Bosch teaches aerosol compositions comprising nanoparticle drug formulations for aerosol delivery, devices and methods of making the formulations. Bosch teaches that if the drug is intended to act directly at the site of delivery, relatively small doses may be used, particularly, in cases such as drugs used for allergic rhinitis (0003, 0094-0095). Bosch teaches that the intranasal delivery of drugs can be carried out employing aqueous solutions, suspensions, in spray pumps (0006, 0018, 0054, fig 1-2). In order to overcome the stability problems with aerosol formulations (0019), Bosch teaches various aerosol formulations, aqueous, dry powder, spray dried powders, freeze dried powders, propellant based formulations etc., and suggests employing diluent materials such as lactose or mannitol, celluloses etc. (0075-0076) to act as bulking agents so as to delivery through the spray pump nozzle. Bosch teaches employing a number of excipients such as surface modifiers, which include the claimed suspending agents i.e., carboxymethyl cellulose, tragacanth, etc. (0099-0100) or polyethylene glycol (example 9B). Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to use the composition of patented claims as an aerosol spray because while Sharma teaches that NGNA can be effectively delivered as an intranasal spray and by inhalation methods, Bosch teaches aerosol sprays deliver the active directly to the site and need less amount of the formulation (fig 1-2). Hence, it would have been obvious for one skilled in the art to include a suitable spray pump with a reservoir (container or a can) and a nozzle in order to effectively spray the formulation of patented claims. Further, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to use the composition of patented claims containing the claimed NGNA and include the suspending agents suggested by Bosch as suitable excipients in delivering the active agents because Bosch teaches the compounds as suitable bulking agents and aid in the delivery of the active agent without losing the small amount of drug in the spray device.
For the amounts of NGNA, instant claims recite 5 to 100 micrograms. However, patented claims recite 1nM to 10 mM NGNA. Sharma teaches amounts such as 0.0001 to 1 mM (table 14) and also teaches 10 mg to 1000 mg or 10-100 mg [0025], which overlaps with the instant claim 5 to 100 micrograms. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Even though Sharma does not teach the composition for treating common cold, Sharma suggests the amounts of NGNA that can be suitably expelled through a nasal delivery device, and accordingly one of an ordinary skill in the art would have been motivated to choose the optimum amounts of NGNA (in molar amounts or mg amounts) in the nasal delivery device for delivering effective amounts of NGNA and treat common colds. 

6.	Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9522158 in view of in view of US PGPUB 2005/0148541 to Sharma et al and US PGPUB 2002/0102294 to Bosch et al. 
The claims of ‘158 patent are directed to a method of alleviating the symptoms of common cold in a human subject suffering from a common cold caused by a rhinovirus comprising providing a composition comprising n-glycoylneuraminic acid (NGNA) in a concentration of 100 micrograms to 1 milligram, administering the composition intranasally. While ‘159 describes the composition in the form of gels, solutions, sprays, powders, creams, foams and lotions, the patented claims do not recite the instant claimed delivery device comprising a reservoir, pump and a nozzle; and further lacks the instant suspending agents. Patented claims recite 100- 1 mg micrograms of NGNA, which overlaps with the claimed 50-100 milligrams. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
 Sharma teaches treatment of viral infections such as HIV infection in a subject by administering a composition comprising N-glycolylneuraminic acid (NGNA) to the subject (abstract, [0022-0025). Sharma not only teaches HIV infection but also teaches influenza infection [0007].  Sharma teaches administering the composition by inhalation and reads on intranasal ([0025]), in the form of solutions ([0031]). Sharma teaches inhalation solutions in [0031]. For the instant claimed nasal delivery device comprising a reservoir, a pump and a nozzle, the said reservoir comprising NGNA that can be expelled through the nozzle to provide a mist comprising NGNA, Sharma teaches intranasal administration such as nasal drops, aerosols [0030-0031]. 
However, Sharma does not explicitly teach the claimed a reservoir, a pump and a nozzle. Sharma also lacks the claimed suspending agents.
Bosch teaches aerosol compositions comprising nanoparticle drug formulations for aerosol delivery, devices and methods of making the formulations. Bosch teaches that if the drug is intended to act directly at the site of delivery, relatively small doses may be used, particularly, in cases such as drugs used for allergic rhinitis (0003, 0094-0095). Bosch teaches that the intranasal delivery of drugs can be carried out employing aqueous solutions, suspensions, in spray pumps (0006, 0018, 0054, fig 1-2). In order to overcome the stability problems with aerosol formulations (0019), Bosch teaches various aerosol formulations, aqueous, dry powder, spray dried powders, freeze dried powders, propellant based formulations etc., and suggests employing diluent materials such as lactose or mannitol, celluloses etc. (0075-0076) to act as bulking agents so as to delivery through the spray pump nozzle. Bosch teaches employing a number of excipients such as surface modifiers, which include the claimed suspending agents i.e., carboxymethyl cellulose, tragacanth, etc. (0099-0100) or polyethylene glycol (example 9B). Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to use the composition of patented claims as an aerosol spray because while Sharma teaches that NGNA can be effectively delivered as an intranasal spray and by inhalation methods, Bosch teaches aerosol sprays deliver the active directly to the site and need less amount of the formulation (fig 1-2). Hence, it would have been obvious for one skilled in the art to include a suitable spray pump with a reservoir (container or a can) and a nozzle in order to effectively spray the formulation of patented claims. Further, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to use the composition of patented claims containing the claimed NGNA and include the suspending agents suggested by Bosch as suitable excipients in delivering the active agents because Bosch teaches the compounds as suitable bulking agents and aid in the delivery of the active agent without losing the small amount of drug in the spray device.
   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611